NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-1855
                                       ___________

                           JOSEPH T. PHIPPS, JR., Appellant

                                             v.

    PENNSYLVANIA DEPARTMENT OF LABOR; LANCASTER UNEMPLOYMENT
    OFFICE; BOARD OF APPEALS, Pennsylvania Department of Labor; MAIN OFFICE,
                       Pennsylvania Department of Labor

                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 1-18-cv-02275)
                        District Judge: Honorable Yvette Kane
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 September 3, 2019
               Before: MCKEE, COWEN and RENDELL, Circuit Judges

                           (Opinion filed September 18, 2019)
                                       ___________

                                        OPINION*
                                       ___________

PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
      Pro se appellant Joseph Phipps appeals the District Court’s order dismissing his

complaint under 28 U.S.C. § 1915(e)(2). We have jurisdiction pursuant to 28 U.S.C.

§ 1291. For the reasons detailed below, we will affirm the District Court’s judgment.

      Phipps filed a complaint against the Pennsylvania Department of Labor, the

Lancaster Unemployment Office, and the Unemployment Compensation Board of

Review. He alleged that the Lancaster Unemployment Office failed to mail him

paperwork he needed to pursue a claim, and the Board of Review then refused to hear his

appeal. He further alleged that the Department of Labor wrongly intercepted part of his

tax refund. He claimed that these defendants violated his rights under the Due Process

Clause and the Fair Debt Collection Practices Act, and requested $20 million in damages.

      Phipps proceeded in forma pauperis, and a Magistrate Judge screened the case

under 28 U.S.C. § 1915. The Magistrate Judge recommended that the complaint be

dismissed as barred by the defendants’ sovereign immunity. The District Court approved

and adopted the report and recommendation, and Phipps filed a timely notice of appeal.

He has also filed a motion to add new defendants to the case.

      We agree with the District Court’s analysis. In general, sovereign immunity

protects states and their agencies from suit in federal court. See P.R. Aqueduct & Sewer

Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139, 144–46 (1993); Karns v. Shanahan, 879
F.3d 504, 512–13 (3d Cir. 2018). We have previously ruled that this immunity extends to

the Department of Labor, see Hampe v. Butler, 364 F.3d 90, 97 (3d Cir. 2004); Blanciak

v. Allegheny Ludlum Corp., 77 F.3d 690, 692 (3d Cir. 1996), and the same goes for the

other defendants, both of which are components of the Department of Labor, see 71 Pa.
2
Stat. and Cons. Stat. § 62; 43 Pa. Stat. and Cons. Stat. § 762; see generally Betts v. New

Castle Youth Dev. Ctr., 621 F.3d 249, 254–55 (3d Cir. 2010). This immunity does not

apply if the state has waived it or Congress has set it aside, but neither has happened here.

See Quern v. Jordan, 440 U.S. 332, 340–41 (1979) (concluding that 42 U.S.C. § 1983

does not abrogate states’ sovereign immunity); Lavia v. Pa. Dep’t of Corr., 224 F.3d 190,

195 (3d Cir. 2000) (“The Pennsylvania legislature has, by statute, expressly declined to

waive its Eleventh Amendment immunity.”); cf. Wagstaff v. U.S. Dep’t of Educ., 509
F.3d 661, 664 (5th Cir. 2007) (rejecting argument that the Fair Debt Collection Practices

Act waived federal sovereign immunity).1

Accordingly, we will affirm the District Court’s judgment, with the clarification that the
dismissal is without prejudice. See In re Orthopedic “Bone Screw” Prod. Liab. Litig.,
132 F.3d 152, 155 (3d Cir. 1997). We deny Phipps’s motion to add parties.




1
 Phipps has argued that the District Court improperly “took into account certain factors
such as my inability to pay fees and my inability to have a lawyer represent me in this
matter.” Br. at 1. We disagree. Rather, the District Court simply applied the standard
sovereign-immunity rules. Further, in light of the defendants’ immunity, the District
Court did not err when it declined to grant Phipps an opportunity to amend. See
generally Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).
                                             3